DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the references of record  either alone or in combination teaches or renders obvious the combination of all elements as claimed:
1. A method for eye tracking in a surgical robotic system, comprising:  tracking a gaze of a user facing a display of a user console of a surgical robotic system while the user is using a user interface device (UID) thereby producing a measured gaze point of the user; detecting that the user is interacting with the UID thereby producing a detected user interaction; in response to the detected user interaction, determining an expected gaze point on the display of the user console at the time of the defected user interaction, as a reference gaze point of the user; 
in response to the detected user interaction, determining whether the measured gaze point at the time of the detected user interactions is within an acceptable threshold of the reference gaze point without prompting the user; and in response to determining the measured gaze point is within the acceptable threshold of the reference gaze point, continuing said tracking the gaze of the user without performing an eye tracking calibration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624